Donlon, Judge:
At New Orleans, La., on October 24,1961, these cases were consolidated for trial. Plaintiffs offered the testimony of one witness, and trial was continued to the next New Orleans term to give plaintiffs opportunity to adduce additional evidence.
On May 1, 1962, on call of these cases on the New Orleans trial calendar, the cases were put over to May 2, on plaintiffs’ assurance that they expected to receive evidentiary affidavits from Medirá, Mexico. On May 2, 1962, plaintiffs’ request for delay of still 1 more day, to permit receipt and filing of the expected affidavits, was granted.
On May 3, 1962, plaintiffs’ counsel in open court abandoned three of the previously consolidated cases, reappraisement Nos. 270787-A, 297417-A, and R59/14763.
On plaintiffs’ motion, without objection, reappraisement No. 62/46 was ordered consolidated for trial with the cases consolidated under lead case No. 280309-A.
*348Trial then proceeded, testimony was adduced, and leave was granted to plaintiffs to move affidavits into evidence within 10 days, and the cases were ordered submitted on such record.
Plaintiffs have now filed notice, dated June 5, 1962, abandoning, because of inability to produce “the necessary and expected proofs and affidavits * * *,” those cases not previously abandoned.
All of the cases having been abandoned either in open court or by writing filed with the clerk, they are dismissed.
Judgment will be entered accordingly.